243 Md. 691 (1966)
221 A.2d 662
HUNT
v.
WARDEN OF THE MARYLAND HOUSE OF CORRECTION
[App. No. 138, September Term, 1965.]
Court of Appeals of Maryland.
Decided July 25, 1966.
Before PRESCOTT, C.J., and HAMMOND, HORNEY, MARBURY, OPPENHEIMER, BARNES and McWILLIAMS, JJ.
PER CURIAM:
This is an application for leave to appeal from a denial of post conviction relief by Judge Cardin following a remand by this Court for "an evidentiary hearing and express findings of fact on any and all constitutional questions which applicant has raised, or might desire to raise by amended petition, and on those questions only." The prior history of Hunt's collateral attacks on his conviction for robbery on October 23, 1962, along with the order of remand is found in Hunt v. Warden, 240 Md. 30.
The opinion by Judge Cardin lists fifteen contentions which were raised at the hearing, and in view of the fact that the numerous pages submitted periodically by petitioner in an effort to set out reasons as to why his conviction should be overturned are generally unintelligible, and in view of the fact that petitioner does not now draw our attention to any contention which Judge Cardin failed to consider, we are obliged to accept the fifteen contentions listed as an accurate reflection of those *693 grounds which petitioner with the aid of counsel felt had some basis in fact and were worthy of consideration.
The opinion by Judge Cardin deals adequately with issues 1, 2, 7, 8 and amended issues 1, 2, 3, 5, and 6. As to the remaining contentions, the mere recital of a rule of law does not satisfy the mandate for "express findings of fact" to which the appropriate law can then be applied. While the legal principles recited allow for the drawing of inferences as to what might or might not have been revealed at the hearing, the dismissal of issues 3, 4, 5, 6, 9 and amended issue 4 with quotations from our opinions is not in conformity with our prior mandate or our policy to have factual findings and the reasons therefor made as to the merits of each contention raising a claim for relief allowable under the post conviction act. See, e.g., Bauerlien v. Warden, 236 Md. 346, and Farrell v. Warden, 241 Md. 46.
Accordingly, we shall grant the application for leave to appeal and remand the case for a hearing and findings of fact as to issues 3, 4, 5, 6, 9 and amended issue 4, and we shall deny the application to appeal on the other issues.
Application for leave to appeal granted, and case remanded for further proceedings in accordance with the views herein expressed.